ON REHEARING.
STATES — ALLEGATIONS SUFFICIENT FOR EQUITABLE RELIEF — MOOT QUESTION.
    On rehearing it is held, that the bill was filed by proper parties plaintiff, that it stated a case for equitable relief, and that it was not open to attack on motion to dismiss, per McDONALD, CLARK, BIRD, SHARPE, and MOORE, JJ.; but that by the passage of Act No. 311, Pub. Acts 1923, after the filing of the bill, the questions involved have become moot, and that the bill should therefore be dismissed, per WIEST, C.J., FELLOWS. McDONALD, CLARK, BIRD, and STEERE, JJ.
I have not reached the conclusion stated by Mr. Justice MOORE. Under the Constitution the legislature holds the public purse string and loosens it by appropriations. Appropriations are usually specific in amount and for designated purposes. I apprehend that, if for designated purposes, it is not *Page 568 
essential that specific amounts need always be fixed. The legislature may anticipate an emergency and provide a method of meeting the expense thereof. Act No. 29, first extra session 1921 (Comp Laws Supp. 1922, § 172 [11-13]), does this very thing and vests power in the State administrative board to pay emergency claims occasioned "as a result of damage or disaster to works, buildings or other property owned by the State." The injunction bill nowhere negatives an exercise of power in pursuance of this statute by the State administrative board, or that the fund, to meet such emergency claims, is exhausted. The bill is multifarious. It brings in issue several subjects in no way related except under the broad designation of administrative and political government and policy of the State. If this bill is upheld it brings into court for consideration and review not alone the acts of the State administrative board but as well the underlying acts of the State welfare department governing each of the State institutions mentioned in the bill and the commissions acting under such department and having control, to a certain extent, of the funds pertaining to each institution and under duty to present emergency financial needs to the State administrative board. See Act No. 163, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 1989 [1-20]).
In this opinion I shall confine my discussion to the allegations in the bill relative to the industrial school for boys. The legislature in 1921 appropriated $600,000 for the two fiscal years ending June 30, 1923, for the purpose of outlay for structures and improvements for the industrial school for boys, to be used "subject to the approval of the State administrative board." Act No. 251, Pub. Acts 1921. Plaintiffs' bill, evidently, is on the theory that, at the session of the legislature in 1917, the board of trustees of the *Page 569 
industrial school for boys were granted authority to sell the site of the school and lands used in connection therewith, on such terms, for such amounts and in such portions as they should deem best, and use the proceeds in purchasing a new site for the school and the erection of suitable buildings thereon. Act No. 143, Pub. Acts 1917 (Comp. Laws Supp. 1922, § 1918 [1-3]). As I understand the bill with reference to the industrial school for boys, it is claimed the State administrative board has no power to expend any funds upon the present site of the school in the city of Lansing. In 1919 the legislature appropriated $600,000 for the purpose of purchasing land and to enable the board of control of the industrial school for boys to immediately begin the erection of the necessary buildings thereon. Act No. 156, Pub. Acts 1919. In 1921 the legislature by act provided that all unexpended balances of the $600,000 appropriation of 1919 for purchasing a new site for the school be repealed and charged out of the account to which they were credited. This act took effect in April, 1921. Act No. 27, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 261 [1-3]). The act of 1917, granting authority to sell the site of the school in such portions as the board of trustees should deem best, contained no command to sell and set no time. The school is still at the old site, functioning as usual, and the land and buildings, except the chapel and a parcel of land sold to the board of education of the city of Lansing, belong to the State. Passing the appropriation of $600,000 in 1919 for want of knowledge as to action thereunder, we come to the appropriation of $300,000 for the fiscal year ending June 30, 1922, and a like amount for the year ending June 30, 1923, and turn to the act for an expression of purpose, and find the $600,000 was appropriated for outlay for structures and improvements for the industrial school *Page 570 
for boys, to be used subject to the approval of the State administrative board. Where was the industrial school for boys located when the legislature made the appropriations? Right where it is now and has been for many years. But it may be said it was the intention to spend the money on the new site. If so, it would have been easy to have made such direction. At this point we run into a political question, involving administrative policy and answered by the general appropriation bill passed at the 1923 session of the legislature. While this action of the legislature was taken after the filing of the bill herein it is a public law and we must take notice thereof. This act renders the principal question involved, so far as the industrial school for boys is concerned and the removal thereof to a new site, a moot one. Act No. 311, Pub. Acts 1923, provides:
"Industrial School for Boys:
"The unexpended balance standing to the credit of said institution for outlay for structures and improvements is hereby appropriated and authorized to be used for buildings, equipment and improvements on the present site of the industrial school for boys in the city of Lansing."
Just to what extent the general appropriation bill renders moot the questions raised as to the expenditures for other public institutions, I have not searched out. The allegations in the bill are of such a general character as to afford little help. The provision of the Constitution invoked by the plaintiffs has its roots deep in American history. It originated in the American colonial legislative bodies under British governors and was so firmly established at the time of the American revolution as to constitute a part of the fundamental law. It is the duty of the courts to enforce this law of the Constitution in a proper case. Plaintiffs filed the bill as taxpayers to save their *Page 571 
several properties from future taxes incident to the alleged unauthorized expenditures. Mere taxpayers may not file such a bill, and the bill herein conferred no jurisdiction upon the court. Miller v. Grandy, 13 Mich. 540; Frothingham v. Mellon,262 U.S. 447 (43 Sup. Ct. 597), decided June 4, 1923.
For the reasons expressed the motion to dismiss should have been granted.
FELLOWS, BIRD, and STEERE, JJ., concurred with WIEST, C.J. CLARK, J., concurred in the result.